Citation Nr: 1220847	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  11-16 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic stress disorder, currently rated at 70 percent.

2.  Entitlement to a total disability evaluation based on individual unemployability due to the Veteran's service- connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from April to June 1980.  

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Petersburg, Florida that denied the Veteran's claim.  The Veteran filed a notice of disagreement in May 2010, and the RO issued a statement of the case dated in May 2011.  The Veteran submitted a substantive appeal in June 2011.

In her June 2011 substantive appeal, the Veteran requested an opportunity to testify at a hearing before a Veterans Law Judge at the local regional office.  In December 2011, the Veteran submitted a statement indicating that she wished to withdraw her request for a hearing.  Vet. App.38 C.F.R. § 20.704.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Evidence relevant to the Veteran's claim has not been associated with the claims file.  In this regard, the Board notes that the Veteran indicated, in a September 2011 statement, that she has been treated at the Fort Meyers and Port Charlotte VA Medical Centers.  She requested that records from these facilities be obtained.  The record also shows that the Veteran has been treated at the Miami VA Medical Center.  Finally, the Veteran submitted a letter indicating that she had received vocational rehabilitation counseling.  An August 2011 letter indicated that the Veteran would not benefit from a program designed to return her to gainful employment.  The Veteran's vocational rehabilitation folder has not been associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Take appropriate steps to obtain all records of the Veteran's treatment for post-traumatic stress disorder with VA, including all records from the Fort Meyer and Port Charlotte VA Medical Centers, and updated records from the Miami VA Medical Center.  The Veteran's vocational rehabilitation folder should also be obtained.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file, the Veteran should be scheduled for an appropriate VA examination in order to determine the impact that her service-connected PTSD has on her employability.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  

After examining the Veteran, the examiner should (a) comment generally on the functional and industrial impairment caused by the service-connected disability and (b) indicate whether, without consideration of age or nonservice-connected disabilities, the Veteran's service-connected disability alone prevents her from securing and following a substantially gainful occupation.

Opinions should be provided based on the results of examination, a review of the medical and lay evidence of record, and sound medical principles.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to her age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



